Citation Nr: 9915306	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-04 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for chronic 
lumbar strain with ankylosing spondylosis, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1976 to June 
1976 and from October 1978 to May 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 1995, the RO denied the claim of entitlement to a 
rating in excess of 40 percent for chronic lumbar strain with 
ankylosing spondylosis.  

The issue on appeal was originally before the Board in 
October 1997 at which time it was remanded in order to obtain 
a current VA examination of the disability at issue.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


By decision dated in October 1997, the Board remanded the 
issue on appeal for further development.  In pertinent part, 
the RO was to schedule the veteran for examination by a VA 
orthopedic surgeon and a VA neurologist.  The doctors were 
required to provide specific information pertaining to the 
veteran's service-connected back disability.  

The veteran was examined by the orthopedist and neurologist 
in January 1999.  Review of the reports of the examinations 
reveal that the examiners did not comply with all the 
provisions of the Board's remand.  Specifically, the 
neurologist did not make findings regarding the locations, 
extent, and practical effects of any nerve damage which was 
the result of the low back disability.  The examiner also did 
not state whether there was radiation of pain into the 
extremities and the nature and severity thereof.  

Review of the orthopedic examination report reveals that this 
physician did not examine the veteran's back disability, but 
rather examined his hips for the most part.  

The RO was directed by the October 1997 remand to expressly 
reconsider whether the provisions of 38 C.F.R. § 3.321(b) 
(1999) are for application as to the veteran's low back 
disability.  Review of the February 1999 supplemental 
statement of the case does not show that 38 C.F.R. § 3.321(b) 
was reconsidered by the RO.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Board notes that on a statement received at 
the RO in March 1999, the veteran reported that he had been 
declared disabled by the Social Security Administration.  

The Court has held that medical records upon which an award 
of Social Security disability benefits has been predicated 
are relevant to VA claims for service connection and an 
increased rating.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  The Board finds an attempt must be made to obtain 
the Social Security records.  

In a March 1999 statement on file the veteran advised that he 
was unable to work and was unemployable.  In an April 1999 
statement the representative directed the Board's attention 
to the veteran's statement, and to the opinion of the VA 
neurologist who stated that due to his back disability, it 
would be extremely difficult for the veteran to function 
effectively as a corrections officer.

The Board finds that the veteran has raised the issue of 
entitlement to a total disability evaluation for compensation 
purposes on the basis of individual unemployability due to 
his service-connected low back disability, and that such 
issue is inextricably intertwined with the issue prepared and 
certified for appellate review.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue 
prepared and certified for appellate review pending a remand 
of the case to the RO for further development as follows:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who have treated him and/or may 
possess additional records pertinent to his 
claim since his last examinations in January 
1999.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the claims 
file legible copies of the veteran's complete 
treatment reports from all sources identified 
whose records have not previously been 
secured.  



Regardless of the response from the veteran, 
the RO should obtain any current, outstanding 
VA treatment records. 

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim as well 
as the medical records relied upon 
concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.  

3.  The RO should provide the veteran 
with an application for increased 
compensation benefits based on 
unemployability (VA Form 21-8940) for 
completion and return.

4.  The claims file and separate copies 
of this remand and the Board's October 
1997 remand should be provided to the 
examiners who conducted the January 1999 
examinations.  The examiner's must 
provide addenda to their examination 
reports in order to insure that the 
reports fully comply with the Board's 
October 1997 remand instructions.  If 
either examiner cannot respond to the 
above request without another 
examination, the RO should schedule 
another examination of the veteran by 
that examiner.  The purpose of the 
examination is to determine the nature 
and severity of the service-connected 
chronic lumbar strain with ankylosing 
spondylosis.  

If either examiner who conducted the 
January 1999 VA examination is not 
available, the RO should schedule the 
veteran for a VA examination by another 
suitably qualified physician who must 
then conduct an examination which 
complies with the Board's remand 
instructions.  Each examiner must be 
requested to express an opinion as to the 
impact of the veteran's service-connected 
low back disability on his ability to 
work.  A complete and clear rationale for 
all opinions expressed by these two 
examiners must be provided.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested VA examination 
reports and required opinions to ensure 
that they are responsive to, and in 
complete compliance with, the directives 
of this remand and, if they are not, the 
RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 40 percent for 
chronic lumbar strain with ankylosing 
spondylitis, and adjudicate the claim of 
entitlement to a total disability rating 
for compensation purposes on the basis of 
individual unemployability.  The RO must 
take into account 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999) and DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The RO must also 
expressly consider whether the provisions 
of 38 C.F.R. § 3.321(b)(1) (1998) are for 
application as to the appellant's low 
back disability.

If the benefits sought on appeal, for which a timely notice 
of disagreement has been filed, are not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted. No action is 
required of the veteran until he is otherwise notified by the 
RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


